Name: Commission Regulation (EC) No 1900/98 of 4 September 1998 amending Annex I to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: agricultural activity;  cultivation of agricultural land;  marketing;  foodstuff;  environmental policy
 Date Published: nan

 Avis juridique important|31998R1900Commission Regulation (EC) No 1900/98 of 4 September 1998 amending Annex I to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs Official Journal L 247 , 05/09/1998 P. 0006 - 0008COMMISSION REGULATION (EC) No 1900/98 of 4 September 1998 amending Annex I to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (1), as last amended by Commission Regulation (EC) No 1488/97 (2), and in particular Article 13, first and second indent,Whereas provisions regulating the characteristics of substrates for mushroom production should be included in Annex I, in order to permit organic production of mushrooms in the Member States under the same production conditions;Whereas the agricultural components of these substrates should come, in principle, from holdings producing according to the organic production method;Whereas however certain components, in particular straw and manure, can currently not be obtained in sufficient quantities from organic production; whereas therefore it is appropriate to foresee an appropriate transitional period to permit producers to adapt to the new requirements;Whereas Article 7(2), third indent, establishes the possibility to define particular labelling requirements for products obtained with the aid of certain products referred to in Annex II to Regulation (EEC) No 2092/91; whereas in this particular production, it is appropriate to foresee an informative labelling with regard to the non-organic origin of the components of the substrate during the transitional period;Whereas further refinement of the requirements as laid down in this Regulation should be considered, in particular with regard to the conditions of use including the maximum percentage of manure not from holdings producing according to the organic production method, the characteristics and the origin of the mycelium; whereas the preparatory works in this respect should be started in due time in order to be finalised before the end of the transitional period;Whereas the length of the transitional period may be reviewed in view of any developments with regard to the availability of straw and manure from organic production;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 14 of Regulation (EEC) No 2092/91,HAS ADOPTED THIS REGULATION:Article 1 Annex I to Regulation (EEC) No 2092/91 is amended as shown in the Annex to the present Regulation.Article 2 1. This Regulation shall enter into force on 1 December 1998.2. By derogation to the provisions under points 5.1 and 5.2 of Annex I, may be used during a transitional period expiring on 1 December 2001:- products referred to in point 5.1(a) of the Annex, not from holdings producing according to the organic production method but satisfying the requirements referred to in Annex II, Part A, indents 1 to 4 of Regulation (EEC) No 2092/91,- and/or products referred to in point 5.2 of the Annex, not from holdings producing according to the organic production method, but satisfying, where relevant, the requirements referred to in Annex II, Part A of Regulation (EEC) No 2092/91,if the products referred to in points 5.1(a) and 5.2 are not available from holdings producing according to the organic production method and the need is recognised by the inspection authority or body.In such cases, the labelling and advertising shall contain a statement, with the wording 'Mushrooms cultivated on a substrate from extensive agriculture which is permitted in organic farming during a transitional period`. The word 'organic` in this statement, elsewhere on the label and/or on the advertising, shall not be more prominent than the other words of the statement.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 September 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 198, 22. 7. 1991, p. 1.(2) OJ L 202, 30. 7. 1997, p. 12.ANNEX The following point 5 is added to Annex I to Regulation (EEC) No 2092/91:'5. For production of mushrooms, substrates may be used, if they are composed only of the following components:5.1. farmyard manure and animal excrements (including the products referred to in indents 1 to 4 of Annex II, Part A to Regulation (EEC) No 2092/91):(a) either from holdings producing according to the organic production method;(b) or satisfying the requirements referred to in Annex II, Part A, indents 1 to 4, of Regulation (EEC) No 2092/91, only up to 25 % (*), and only when the product under 5.1(a) is not available;5.2. products of agricultural origin, other than those covered under point 5.1 (e.g. straw), from holdings producing according to organic production method;5.3. peat not chemically treated;5.4. wood, not treated with chemical products after felling;5.5. mineral products of Annex II, Part A to Regulation (EEC) No 2092/91, water and soil.(*) This percentage is calculated on weight of total components of the substrate (excluding the covering material and any added water) before composting.`